STATEMENT OF FACTS
BER CURIAM:
The judgment of the Court of Common *240Pleas is reversed and the judgment of the Municipal Court is affirmed, because the defendant in error in this court, which was 'plaintiff in error in the Common Pleas Court, did not file with the clerk, of the Common Pleas Court a transcript of the docket and journal entries of the Municipal Court, as required by law, and therefore there was no judgment of the Municipal Court before the Court of Common Pleas for examination and review.
See Akron Prospect Co. v Housley (No. 832) and Akron Prospect Co. v Ivory (No. 834), unreported cases of this court, decided Oct. 6, 1924, which fully cover the law upon this subject.
Judgment of the Common Pleas Court reversed and judgment of the Municipal Court affirmed.
' PARDEE, PJ, WASHBURN, J, and FUNK, J,. concur.